DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Colvard (US 2008/0253834) and Keating et al (US 2013/0295338).
Colvard teach a method involving mobile additive manufacturing apparatus capable of repairing roadway, the method comprising: a controller capable of executing algorithms and providing control signals (122,124, 150, [0076]-[0084]; Fig. 7); an additive manufacturing system to deposit a first material in prescribed locations across the surface according to a digital model process by the controller ([0076]-[0089]); a drive system operative to transport the additive manufacturing system along the surface ([0080]); a navigation system to determine location ([0077]-[0089], [0093]); a powder system capable of providing power to operate at least the drive system, navigation system, controller and additive manufacturing system ([0080]). 
	However, Colvard fails to teach wherein the first material is stored as a roll of preformed line feature material …as claimed. Keating is pertaining to spray foaming, however, fails to cure the deficiency of the above prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2020/0376581 A1  - additive manufacturing process for making shingles and roof tiles, and uses galvanized steep wire as said wire that is dispensed by said welding tip. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743